194 S.W.3d 873 (2006)
Philip WATKINS, Claimant/Appellant,
v.
DE VAN SEALANTS, INC., and Division of Employment Security, Respondents.
No. ED 88045.
Missouri Court of Appeals, Eastern District, Division Five.
June 27, 2006.
*874 Cynthia A. Quetsch, Jefferson City, MO, for respondent.
Philip Watkins, Florissant, MO, claimant/appellant acting pro se.
De Van Sealants, Inc., Saint Louis, MO, respondent acting pro se.
GLENN A. NORTON, Chief Judge.
Philip Watkins (Claimant) appeals from the Labor and Industrial Relations Commission's decision affirming the Appeals Tribunal's decision to deny his claim for unemployment benefits. The Division of Employment Security has filed a motion to dismiss the appeal for lack of a timely notice of appeal. Claimant has not filed a response to the motion.
Claimant's notice of appeal to this Court is untimely. In unemployment case, the notice of appeal to this Court from the Commission's decision must be filed within twenty days of the decision becoming final. Section 288.210, RSMo 2000. The Commission's decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the decision was mailed to Claimant on April 3, 2006. Therefore, the notice of appeal was due on May 3, 2006. Sections 288.200.2, 288.210. Claimant's notice of appeal was filed on May 8, 2006, and is untimely.
The unemployment statutes make no provision for late filing of a notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal. Frenchie v. Division of Employment Sec., 156 S.W.3d 437, 438 (Mo.App. E.D.2005). Therefore, when a claimant has filed a late notice of appeal, this Court's only recourse is to dismiss the appeal, despite the merit of the appeal or the reasons for its untimeliness.
The Division's motion to dismiss is granted. Claimant's appeal is dismissed for lack of jurisdiction.
KATHIANNE KNAUP CRANE, J. and BOOKER T. SHAW, J., concurring.